PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/967,444
Filing Date: 5 Aug 2020
Appellant(s): Dentsu Inc.



__________________
W. Scott Gaines, Reg. No. 67,010
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 29 April 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/10/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims.
Claims 1-16 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. For the complete 35 U.S.C. 101 rejection, please see Non-Final Rejection dated 03/10/2022.

-----Examiner’s Note-----
During an Appeal’s Conference (conf. held May 11, 2022), it was noted by one of the conferees that the preamble of the computer readable claim (Claim 2) should be corrected by deleting the “recording a program” language from the preamble. Instead, the correct and preferred language for a computer-readable medium claim should be “A non-transitory computer-readable recording medium 
Additionally, it was noted that dependent claims 10-16 contain a typographically error. The preamble of each of these dependent claims recite “non-tangible computer-readable …” Each of these claims depend from claim 2. Claim 2 recites “A non-transitory computer-readable recording medium …” Thus, the ‘non-tangible’ language should be amended to read ‘non-transitory’.

(2) Response to Arguments
Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Regarding Claims 1-16, on pages 8-11 of Appellants’ Appeal Brief dated 04/29/2022 (Brief), Appellants traverse the 35 USC § 101 rejection with the following two arguments. First, Appellants argue that the claims are not directed to an abstract idea (Brief pgs.8-9); and second, that even if the claims were directed to an abstract idea, they would still be patent-eligible because the claims include elements that amount to significantly more than the alleged abstract idea (Brief at pgs. 10-11).

The Claims are Directed to an Abstract Idea
Appellants’ Argument: Appellants argue that the claims are patent eligible because they are not directed to an abstract idea. In support of their position, Appellants rely upon McRO. In McRO, the court found that although the process of animation was one that could be performed based on human thought, the invention was determined to be patent-eligible because the process used by the computer was not the same as that used by human animators (McRO, 837 F.3d at 1314) (Brief at pgs. 8-10). Appellants note that there has been no evidence presented showing “that a human setting out an evaluation target area would divide an area to which the publicity is to be provided into N sections each having a section number, set section subject number information by correlating each of the N sections with a number of subjects in the section, store the section subject number information in the storage unit, or perform the area setting process set forth by the claims.” Again, drawing upon comparisons with McRO, Appellants argue that the rejected claims are not directed to an abstract idea and therefore the rejection must be reversed.
Examiner’s Response: The Office maintains that the claims recite an abstract idea (see Non-Final Rejection dated 03/10/2022). McRO is distinguished from Appellants’ claimed invention in several ways.  First, the invention itself it quite different.  The invention in McRO involved a technological improvement to computer technology in how a computer can analyze information in order to automatically perform lip sync animations.  Appellants’ claimed invention concerns setting target areas including a number of subjects for an advertising campaign (see Applicant’s PGPub. 2021/0217049 [0010]).  The computer in McRO was automatizing something that humans were performing manually. Furthermore, the McRO computer was performing this automatizing in a new manner that humans were not attempting to perform. Conversely, the steps performed by the claimed processing device (e.g., dividing an area into section, correlating the sections with a number of subjects in the section, performing an area setting process, etc…) are all done in the same way by the computer automatically performing it as a human would perform it manually.  In other words, the computer is merely automating the steps that a human would do – just faster. Further, all of the claimed steps are being performed by generic computers performing routine, conventional, and generic computer functions.  Appellants are not attempting to recite language in the claims to the otherwise. 
Outside of the preamble, Appellants do not even positively recite any additional elements for performing each of the claimed steps. The singular exception being that of step 3 “storing section number information in the storage unit.” All of the other steps are merely reciting the abstract ideas of a mental process and/or certain methods of organizing human activities. 
Take for example, the first limitation of Claim 1. This limitation includes the step of: dividing an area to which the publicity is to be provided into N sections each having a section number, where N is an integer. In this first limitation, there are no additional elements positively claimed. This limitation is simply directed to dividing up a larger area into smaller sections (an abstract idea) in order to implement publicity-associated information processing. This first limitation may easily be placed into either or both of the Abstract Idea buckets (e.g., Mental Process and/or Certain Method of Organizing Human Activities). Dividing an area into sections is a human activity useful in targeting advertising/marketing resources which may be performed mentally. A similar analysis and result may be performed for each of the claimed limitations (see Non-Final Rejection dated 03/10/2022).

The Abstract Idea is NOT Integrated into a Practical Application and does NOT Recite Significantly More
Appellants’ Argument: With regards to 35 USC § 101 subject matter eligibility, Appellants argue that the alleged judicial exception (e.g., abstract idea) is patent-eligible because the claims include elements that amount to significantly more than the abstract idea (Brief at pg. 10). Appellants also argue that the claimed invention solves a problem in a way that is not well-understood, routine, or conventional (Brief at pg. 11).
Examiner’s Response: With respect, the claims remain rejected under 35 USC §101 as follows. The Office maintains that the judicial exception is not integrated into a practical application. With the exception of a storage unit used to store ‘subject number information,’ there are no additional elements which are positively claimed as performing any significant steps. Appellants have amended the preamble of independent claims 1 and 2 to recite a computer and processing device. However, these generically claimed structural features are claimed in the most generic way and are interpreted as mere instructions (“apply it”) to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.
Appellants further argue that the claimed invention solves the problem of how to set evaluation target areas that include enough subjects to provide an appropriate number of responses for obtaining significant evaluation results. However, the Office does not consider this a technical solution to a technological problem.  Instead, this supposed solution is more appropriately construed as an advertising optimization technique and NOT the type of technical solution that amounts to significantly more. 
Again, the processing device (claim 1) and computer (claim 2) are invoked merely as tools. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea and do not amount to significantly more. 
In summary, the claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to process and/or store data. Applicant’s PGPub. 2021/0217049 [0040] refers to a general computer system, but they do not include any technically-specific computer algorithm or code. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed computer merely processes and/or stores data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. 


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682

Conferees:
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682                                                                                                                                                                                                        
/Terry Lee Melius/
RQAS – OPQA

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.